Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 17, 2018

                                    No. 04-18-00379-CV

                                    The STATE of Texas,
                                         Appellant

                                              v.

  ONE MILLION SEVEN HUNDRED ELEVEN THOUSAND SIXTY-ONE DOLLARS
   AND SEVENTY-NINE CENTS ($1,711,061.79) In U.S. Currency, Elgin Watch, Rope
     Necklace, ID Bracelet, Two (2) Costume Jewelry Rings, and Five (5) Silver Bars,
                                       Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 10,242
                          Honorable Susan D. Reed, Judge Presiding


                                       ORDER
       Appellant has filed an unopposed motion to supplement the clerk’s record, noting the
second page of the three-page order appealed from is missing. The appealed order is the June 6,
2018 order dismissing appellant’s claims against the Villarreal Respondents. We grant the
appellant’s unopposed motion and order the trial court clerk, Dora Martinez Castañon, to file a
supplemental clerk’s record, by July 24, 2018 that contains the entire June 6, 2018 order.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court